  Fill in this information to identify the case:
  Debtor 1              Odessa A. Glass
  Debtor 2
  (Spouse, if filing)
  United States Bankruptcy Court for the: NORTHERN DISTRICT OF ALABAMA
  (Birmingham)
  Case number      18-04772

Official Form 410S2
Amended Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                              12/16


If the debtor¶s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert
are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of Creditor: Wells Fargo Bank, N.A.
 Last 4 digits of any number you use to identify
 the debtor's account:      7608                                                Court claim no. (if known): 3
 Uniform Claim Identifier: WFCMGE1804772ALN86827608

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
                No
                Yes. Date of the last notice       01/23/2019

Part 1:          Itemized Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor¶s mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that
approval in parentheses after the date the amount was incurred.

            Description                                                       Dates Incurred                                            Amount

    1. Late charges                                                                                                             (1) $           0.00
    2. Non-sufficient funds (NSF) fees                                         01/14/2019                                       (2) $          30.00
    3. Attorney fees                                                                                                            (3) $           0.00
    4. Filing fees and court costs                                                                                              (4) $           0.00
    5. Bankruptcy/Proof of claim fees                                                                                           (5) $           0.00
    6. Appraisal/Broker's price opinion fees                                                                                    (6) $           0.00
    7. Property inspection fees                                                                                                 (7) $            0.00
    8. Tax advances (non-escrow)                                                                                                (8) $            0.00
    9. Insurance advances (non-escrow)                                                                                          (9) $            0.00
    10. Property preservation expenses. Specify:                                                                               (10) $            0.00
    11. Other. Specify:                                                                                                        (11) $            0.00
    12. Other. Specify:                                                                                                        (12) $            0.00
    13. Other. Specify:                                                                                                        (13) $            0.00
    14. Other. Specify:                                                                                                        (14) $            0.00
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. § 1322(b)(5) and
Bankruptcy Rule 3002.1.
The CM/ECF system imposes certain constraints, including limits on the number of characters that may be entered into certain fields, when filing a
proof of claim. As a result of these constraints and limitations, the creditor name that appears on the bankruptcy court¶s claims register (and any
supplemental proof of claim) may differ from the creditor name that appears on the actual proof of claim form.




 Official Form 410S2
                 Case 18-04772-TOM13Notice
                                       Doc of PostPetition Mortgage Fees, Expenses, and Charges
                                                 Filed 04/16/19 Entered 04/16/19 14:19:19                                Desc Main         page 1

                                             Document
 1132687-0a161cc9-6a4a-4e70-9d1f-45cecf4c56ce-                     Page 1 of 3
Debtor 1 Odessa A. Glass                                                             Case number (if known)      18-04772
            First Name              Middle Name               Last Name


Part 2:      Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.
  Check the appropriate box:
     I am the creditor.
      I am the creditor's authorized agent.   (Attach a copy of power of attorney, if any.)

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information,
  and reasonable belief.
          /s/ Gwendolyn Carmichael McClain                                   Date 04/16/2019
          Signature




  Print: Gwendolyn Carmichael McClain                                        Title    VP Loan Documentation
          First Name            Middle Name              Last Name

   Specific Contact Information:                                              Wells Fargo Bank, N.A.
   P: 800-274-7025                                                            MAC N9286-01Y
   E: 180DayInquiries@wellsfargo.com                                          1000 Blue Gentian Road
                                                                              Eagan, MN 55121-7700




 Official Form 410S2
              Case 18-04772-TOM13Notice
                                    Doc of PostPetition Mortgage Fees, Expenses, and Charges
                                              Filed 04/16/19 Entered 04/16/19 14:19:19                                      Desc Main        page 2

                                             Document
 1132687-0a161cc9-6a4a-4e70-9d1f-45cecf4c56ce-                  Page 2 of 3
                            UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ALABAMA (Birmingham)
                                                                           Chapter 13 No. 18-04772
 In re:                                                                    Judge: Tamara O Mitchell
 Odessa A. Glass
                                                  Debtor(s).

                                                     CERTIFICATE OF SERVICE
 I hereby certify that on or before April 17, 2019, I served a copy of this Notice and all attachments upon each of the entities named below by the
 court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                            Odessa A. Glass
                            964 41st Street Ensley
                            Birmingham, AL 35208



 Debtor's Attorney:         By U.S. Postal Service First Class Mail Postage Prepaid:
                            Joe S Erdberg
                            Jaffe & Erdberg
                            The Land Title Building
                            600 20th Street North, Suite 400
                            Birmingham, AL 35203

 Trustee:                   By U.S. Postal Service First Class Mail Postage Prepaid:
                            Bradford W. Caraway
                            Chapter 13 Standing Trustee
                            P O Box 10848
                            Birmingham, AL 35202-0848



                                                                           /s/ John Shelley
                                                                           InfoEx, LLC
                                                                           (as authorized agent for Wells Fargo Bank, N.A.)




              Case 18-04772-TOM13
1133582-09d06873-8111-4bc5-b22b-e3a0ab309b94-    Doc      Filed 04/16/19 Entered 04/16/19 14:19:19                        Desc Main
                                                          Document     Page 3 of 3
